


110 HR 6424 IH: Property Mitigation Assistance Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6424
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a homeowner mitigation loan program within
		  the Federal Emergency Management Agency to promote pre-disaster property
		  mitigation measures.
	
	
		1.Short titleThis Act may be cited as the
			 Property Mitigation Assistance Act of
			 2008.
		2.Homeowner
			 mitigation loan programSection 203 of the Robert T. Stafford
			 Disaster Assistance and Emergency Relief Act (42 U.S.C. 5133) is
			 amended—
			(1)by
			 redesignating subsection (m) as subsection (n); and
			(2)by inserting after
			 subsection (l) the following:
				
					(m)Homeowner
				Mitigation Loan Program
						(1)EstablishmentThe
				Administrator of the Federal Emergency Management Agency shall establish a
				grant program to provide assistance to States to promote pre-disaster property
				mitigation measures within the jurisdiction of the States.
						(2)ApplicationA
				State desiring a grant under this subsection shall submit an application as
				required pursuant to regulations promulgated by the Administrator under
				paragraph (7).
						(3)Eligibility
				requirementsIn order to be eligible to receive a grant under
				paragraph (1), a State shall have—
							(A)submitted a
				mitigation plan under section 322(c);
							(B)established a
				process for accepting and processing grant and loan applications from
				individual homeowners and business owners;
							(C)established a
				revolving loan fund into which any grant amounts received under this section
				shall be deposited; and
							(D)submitted a detailed
				plan for how terms and conditions for loans and grants authorized under
				paragraph (5) will be set.
							(4)Funding
				formula
							(A)In
				generalThe Administrator shall allocate grant amounts to
				eligible States under paragraph (1) according to a formula based on the
				following factors:
								(i)The extent and
				nature of the potential hazards to property in the State.
								(ii)The level and
				degree of risk of potential hazards or natural disasters confronted by the
				State.
								(iii)The number of
				properties at risk in the event that a hazard or natural disaster should occur
				in the State.
								(iv)The amount of
				prior property damages incurred by the State during any previous hazard or
				natural disaster.
								(v)Any available data
				on the future risk of occurrence of any hazard or natural disaster in a
				State.
								(B)Baseline
				amountAny formula developed by the Administrator under
				subparagraph (A) shall ensure that each eligible State shall receive, at a
				minimum, an amount equal to not less than $500,000.
							(C)Matching
				requirementTo be eligible to receive any grant funds under this
				subsection, a State shall contribute matching non-Federal funds in an amount
				equal to not less than 10 percent of the total amount of the grant.
							(5)Eligible
				activities
							(A)In
				generalA grant under this subsection may be used by a State to
				carry out grant and lending functions as authorized under this
				paragraph.
							(B)Revolving loans
				and grants to homeowners and businesses
								(i)Authority of
				StatesEach State is authorized to make from any revolving loan
				fund established pursuant to paragraph (3)(C) grants or loans from such fund to
				assist individual homeowners and businesses in undertaking pre-disaster
				property mitigation measures.
								(ii)Determination
				of the StateNo loans shall be provided under this paragraph
				unless a State determines that—
									(I)there is
				reasonable assurance of repayment of the loan; and
									(II)the amount of the
				loan, together with other funds available to the property owner, is adequate to
				ensure the purposes for which the loan is made.
									(iii)Grant and loan
				requirements
									(I)GrantsA
				State may make grants for elevation and other pre-disaster property mitigation
				measures to homeowners with household incomes of less than 50 percent of area
				median income.
									(II)LoansA
				State may make—
										(aa)low-interest
				loans for elevation and other pre-disaster property mitigation measures to
				homeowners with household incomes of less than 120 percent of area median
				income; and
										(bb)loans for
				elevation and other pre-disaster property mitigation measures to homeowners
				with household incomes of greater than 120 percent of area median income or any
				other property owner, including business owners.
										(III)Maximum grant
				and loan amounts
										(aa)In
				generalEach State shall establish maximum grant and loan amounts
				for elevation and other pre-disaster property mitigation measures under
				subclause (II).
										(bb)ConsiderationsIn
				establishing the grant and loan amounts under item (aa), each State shall
				consider the following:
											(AA)The degree to
				which such amounts will maximize mitigation efforts.
											(BB)The ability of
				such amounts to allow a homeowner to properly and effectively undertake
				mitigation activities.
											(IV)Interest
				rateFor purposes of this paragraph, each State shall develop a
				sliding scale mechanism for determining the rate of interest to charge
				homeowners who apply for loans under this program based on their income
				level.
									(V)No
				compoundingInterest on the outstanding principal balance of any
				loan under this paragraph shall not compound.
									(VI)Balance
				due
										(aa)In
				generalThe principal of any loan made under this paragraph,
				including any interest accrued on such principal, shall not be due and payable
				before the period set forth in subclause (VII)(bb) unless the real property
				securing such loan is sold or transferred.
										(bb)Deposit of
				balance dueIf the event described in item (aa) occurs, the
				principal of any loan made under this paragraph, including any interest accrued
				on such principal, shall immediately become due and payable to the
				State.
										(VII)Repayment
				periodAll loans made under this paragraph shall be
				repayable—
										(aa)on a
				monthly basis; and
										(bb)within a period
				of not more than 15 years.
										(VIII)No penalty for
				prepaymentAny homeowner or other property owner who receives a
				loan under this section may repay the loan in full, without penalty, by lump
				sum or by installment payments, at any time prior to the loan becoming due and
				payable.
									(IX)CreditsThe
				interest on, and the proceeds from the collection or redemption of, any loan
				obligations held by the revolving loan fund of a State shall be credited to and
				form a part of such fund.
									(X)Subordination
				permittedAny loan made under this section will be subordinated
				to any refinancing of the first mortgage, any preexisting subordinate
				financing, any purchase money mortgage, or subordinated for any other reason,
				as determined by the State.
									(C)Application
				process
								(i)In
				generalAn individual homeowner or business desiring a loan or
				grant under this paragraph shall submit an application at such time, in such
				manner, and accompanied by such information as the State may reasonably
				require.
								(ii)Required
				showing by homeownersAn individual homeowner desiring a loan or
				grant under this paragraph shall submit to the State proof that such homeowner
				has insured the property on which any funds awarded under this paragraph will
				be used to undertake pre-disaster property mitigation measures, including
				proving that such homeowner has flood insurance on such property if the
				pre-disaster mitigation measure to be undertaken are being done to lower the
				risk of loss from a flood.
								(iii)State
				responsibilityEach State receiving a grant under this subsection
				shall establish a process wherein not later than 60 days after the receipt of
				an application for a loan or grant submitted by a homeowner or business under
				clause (i), the State issues a determination as to whether or not such
				application is approved. In making such determination, that State shall examine
				if the proposed mitigation project in the application satisfies the
				requirements of this paragraph, including whether—
									(I)the homeowner or
				business is located in an area at risk of hazard or natural disaster;
									(II)the mitigation
				project is an eligible activity for purposes of such loan or grant; and
									(III)the cost of the
				mitigation project is reasonable.
									(D)Consultation
				with localitiesEach State receiving a grant under this
				subsection shall develop a process by which such State will consult with local
				and municipal governments as to each project proposed to be funded by a loan or
				grant under this paragraph.
							(6)Prohibition on
				use of funds for community-wide mitigation activitiesNone of the
				amounts made available under this subsection may be used for community-wide
				mitigation activities.
						(7)Permissible
				designeesA State receiving a grant under this subsection may
				designate a State housing finance agency or any other State agency, office, or
				entity with experience in maintaining grant and loan programs to—
							(A)apply for a grant
				under this subsection;
							(B)receive and
				distribute grant funds awarded under this subsection in accordance with the
				requirements of this subsection; and
							(C)perform any other
				administrative duties related to the activities authorized by this
				subsection.
							(8)RulemakingNot
				later than 6 months after the date of enactment of the Property Mitigation
				Assistance Act of 2008, the Administrator shall promulgate regulations
				implementing the provisions of this subsection.
						(9)Report to
				congressThe Administrator shall, on annual basis, report to
				Congress on the activities authorized by this subsection.
						(10)DefinitionsAs
				used in this subsection:
							(A)Low-interest
				loanThe term low-interest loan means a loan that
				carries a simple annual percentage rate that shall be determined in the
				discretion of the State, but that shall, at minimum, be less than the prime
				rate of interest.
							(B)Median
				incomeThe term median income means, with respect to
				an area, the unadjusted median family income for the area, as determined and
				published annually by the Secretary of Housing and Urban Development.
							(C)Other
				pre-disaster property mitigation measuresThe term other
				pre-disaster property mitigation measures includes—
								(i)activities such as
				the addition of storm shutters, hurricane clips, and safe rooms;
								(ii)small elevation
				projects, such as the elevation of an electrical or heating system; and
								(iii)any other
				activity the Administrator, State, or local government believes will mitigate
				the risks of future hazards and natural disasters.
								(D)Prime rate of
				interestThe term prime rate of interest means the
				target Federal funds rate as determined by the Federal Open Markets Committee
				of the Federal Reserve System plus 300 basis points.
							(E)Property
				mitigation measures related to elevationThe term property
				mitigation measures related to elevation means the elevation of a
				home.
							(11)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this subsection $200,000,000 for each of fiscal years 2009 through
				2014.
						.
			
